Exhibit 10.11




THERAPEUTIC SOULUTIONS INTERNATIONAL, INC.

2012 STOCK INCENTIVE PLAN







1. Purpose. The purpose of this 2012 Stock Incentive Plan (the “Plan”) is to
enable Therapeutic Solutions International, Inc. (the “Company”) to attract and
retain the services of (i) selected employees, officers and directors of the
Company or any parent or subsidiary of the Company and (ii) selected nonemployee
agents, consultants, advisors and independent contractors of the Company or any
parent or subsidiary of the Company. For purposes of this Plan, a person is
considered to be employed by or in the service of the Company if the person is
employed by or (as a Consultant to or a director of) in the service of any
entity (the “Employer”) that is either the Company or a parent or subsidiary of
the Company.




2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:




“Affiliate” means (i) any person or entity that would be treated as an
“affiliate” of the Company for purposes of Rule 12b-2 under the Exchange Act and
(ii) any joint venture or other entity in which the Company has a direct or
indirect beneficial ownership interest representing at least one-third (1/3) of
the aggregate voting power of the equity interests of such entity or one-third
(1/3) of the aggregate fair market value of the equity interests of such entity,
as determined by the Committee.




“Award” means an award of a Stock Option, Stock Award, or Restricted Stock Award
granted under the Plan.




“Award Agreement” means a written or electronic agreement entered into between
the Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant.




“Board” means the Board of Directors of the Company.




“Code” means the Internal Revenue Code of 1986, as amended.




“Common Stock” means the Company’s common stock, $0.001par value per share.




“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan, or if no
such committee exists, the Board.




“Company” means Therapeutic Solutions International, Inc., a Nevada corporation.




 “Consultant” means any person who is a consultant or advisor to the Company and
which is a natural person and who provides bona fide services to the Company
which are not in connection with the offer or sale of securities in a
capital-raising transaction for the Company, and do not directly or indirectly
promote or maintain a market for the Company’s securities.




“Date of Grant” means the date on which the Committee makes an Award under the
Plan, or such later date as the Committee may specify to be the effective date
of an Award.




 “Eligible Person” means any person who is an employee of the Company, or any
Affiliate, or any person to whom an offer of employment with the Company or any
Affiliate is extended, as determined by the Committee, or any person who is a
Non-Employee Director, or any person who is Consultant to the Company.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------




“Fair Market Value” means the mean between the highest and lowest reported sales
prices of the Common Stock on the New York Stock Exchange Composite Tape or, if
not listed on such exchange, on any other national securities exchange on which
the Company’s common stock is listed, or, if not so listed on any national
securities exchange, then the average of the bid price of the Company’s common
stock during the last five trading days on the over-the-counter market
immediately preceding the last trading day before the date with respect to which
the Fair Market Value is to be determined.




“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.




“Non-Employee Director” means any member of the Board who is not an employee of
the Company.




“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.




“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.




“Plan” means the 2012 Stock Incentive Plan of Therapeutic Solutions
International, Inc. as set forth herein, as amended from time to time.




“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine and set forth in an Award
Agreement.




“Service” means a Participant’s employment or Consultancy with the Employer or a
Participant’s service as a Non-Employee Director with the Employer.




“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 7 hereof that are issued free of transfer restrictions and
forfeiture conditions.




“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.




3. Administration.




3.1 Committee Members. The Plan shall be administered by a Committee comprised
of one or more members of the Board of Directors, or if no such committee
exists, the Board of Directors.




3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan.








--------------------------------------------------------------------------------




Subject to the express limitations of the Plan, the Committee shall have
authority in its discretion to determine the Eligible Persons to whom, and the
time or times at which, Awards may be granted, the number of shares, units or
other rights subject to each Award, the exercise, base or purchase price of an
Award (if any), the time or times at which an Award will become vested,
exercisable or payable, the performance goals and other conditions of an Award,
the duration of the Award, and all other terms of the Award. Subject to the
terms of the Plan, the Committee shall have the authority to amend the terms of
an Award in any manner that is not inconsistent with the Plan, provided that no
such action shall adversely affect the rights of a Participant with respect to
an outstanding Award without the Participant’s consent. The Committee shall also
have discretionary authority to interpret the Plan, to make factual
determinations under the Plan, and to make all other determinations necessary or
advisable for Plan administration, including, without limitation, to (i) correct
any defect, to (ii) supply any omission or to (iii) reconcile any inconsistency
in the Plan or any Award Agreement hereunder. The Committee may prescribe,
amend, and rescind rules and regulations relating to the Plan. The Committee’s
determinations under the Plan need not be uniform and may be made by the
Committee selectively among Participants and Eligible Persons, whether or not
such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations and actions by the Committee shall be final,
conclusive, and binding upon all parties.




3.3 Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of state law and such other
limitations as the Committee shall determine. In no event shall any such
delegation of authority be permitted with respect to Awards to any members of
the Board or to any Eligible Person who is subject to Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code. The Committee shall also be
permitted to delegate, to any appropriate officer or employee of the Company,
responsibility for performing certain ministerial functions under the Plan.




In the event that the Committee’s authority is delegated to officers or
employees in accordance with the foregoing, all provisions of the Plan relating
to the Committee shall be interpreted in a manner consistent with the foregoing
by treating any such reference as a reference to such officer or employee for
such purpose. Any action undertaken in accordance with the Committee’s
delegation of authority hereunder shall have the same force and effect as if
such action was undertaken directly by the Committee and shall be deemed for all
purposes of the Plan to have been taken by the Committee.




4. Shares Subject to the Plan.




4.1 Maximum Share Limitations. Subject to appropriate adjustments for stock
splits or reverse stock splits, the maximum aggregate number of shares of Common
Stock that may be issued and sold under all Awards granted under the Plan shall
be 12,000,000; and the maximum number of shares of Common Stock with respect to
which Awards may be granted under the Plan to any one Participant shall be
4,000,000 in any one calendar year and 6,000,000 overall. Shares of Common Stock
issued and sold under the Plan may be either authorized but unissued shares or
shares held in the Company’s treasury. To the extent that any Award involving
the issuance of shares of Common Stock is forfeited, cancelled, returned to the
Company for failure to satisfy vesting requirements or other conditions of the
Award, or otherwise terminates without an issuance of shares of Common Stock
being made thereunder, the shares of Common Stock covered thereby will no longer
be counted against the foregoing maximum share limitations and may again be made
subject to Awards under the Plan pursuant to such limitations.








--------------------------------------------------------------------------------




4.2 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off or other similar corporate
change, or any other change affecting the Common Stock, the Committee may, in
the manner and to the extent that it deems appropriate and equitable to the
Participants and consistent with the terms of the Plan, cause an adjustment to
be made in (i) the maximum number and kind of shares provided in Section 4.1
hereof, (ii) the number and kind of shares of Common Stock, or other rights
subject to then outstanding Awards, (iii) the exercise or base price for each
share or other right subject to then outstanding Awards, and (iv) any other
terms of an Award that are affected by the event. Notwithstanding the foregoing,
in the case of Incentive Stock Options, any such adjustments shall, to the
extent practicable, be made in a manner consistent with the requirements of
Section 424(a) of the Code.




5. Participation and Awards.




5.1 Designations of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted and the number of shares of Common Stock or
units subject to Awards granted under the Plan. In selecting Eligible Persons to
be Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.




5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder, or of two or more such rights or benefits granted in tandem
or in the alternative. In the case of any fractional share or unit resulting
from the grant, vesting, payment or crediting of dividends or dividend
equivalents under an Award, the Committee shall have the discretionary authority
to (i) disregard such fractional share or unit, (ii) round such fractional share
or unit to the nearest lower or higher whole share or unit, or (iii) convert
such fractional share or unit into a right to receive a cash payment. To the
extent deemed necessary by the Committee, an Award Agreement as described in
Section 10.1 shall evidence an Award hereunder.




6. Stock Options.




6.1 Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee. Subject to the provisions of Section 6.8 hereof and
Section 422 of the Code, each Stock Option shall be designated, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option.




6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100% of the Fair Market Value of the shares of Common Stock on the
Date of Grant, provided that the Committee may in its discretion specify for any
Stock Option an exercise price per share that is higher than the Fair Market
Value on the Date of Grant.




6.3 Vesting of Stock Options. The Committee shall in its discretion prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable, and may accelerate the
vesting or exercisability of any Stock Option at any time. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or its Affiliates for a specified
time period (or periods) or on the attainment of specified performance goals
established by the Committee in its discretion.




6.4 Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised,
provided that the maximum term of a Stock Option shall be ten years from the
Date of Grant.





--------------------------------------------------------------------------------




6.5 Termination of Service. Subject to Section 6.8 hereof with respect to
Incentive Stock Options, the Stock Option of any Participant whose Service with
the Company or one of its Affiliates terminates for any reason shall terminate
on the earlier of (A) the date that the Stock Option expires in accordance with
its terms or (B) as otherwise provided in an Award Agreement. Unless otherwise
provided by the Committee, if an entity ceases to be an Affiliate of the Company
or otherwise ceases to be qualified under the Plan or if all or substantially
all of the assets of an Affiliate of the Company are conveyed (other than by
encumbrance), such cessation or action, as the case may be, shall be deemed for
purposes hereof to be a termination of the Service.




6.6 Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as shall be specified in an Award Agreement, a Stock Option may be exercised in
whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
therefor and applicable withholding tax. Payment of the exercise price shall be
made in the manner set forth in the Award Agreement, unless otherwise provided
by the Committee: (i) in cash or by cash equivalent acceptable to the Committee,
(ii) by payment in shares of Common Stock that have been held by the Participant
for at least six months (or such period as the Committee may deem appropriate,
for accounting purposes or otherwise) valued at the Fair Market Value of such
shares on the date of exercise, (iii) through an open-market, broker-assisted
sales transaction pursuant to which the Company is promptly delivered the amount
of proceeds necessary to satisfy the exercise price, (iv) by a combination of
the methods described above or (v) by such other method as may be approved by
the Committee and set forth in the Award Agreement. In addition to and at the
time of payment of the exercise price, the Participant shall as a condition of
exercise pay to the Company the full amount of any and all applicable income
tax, employment tax and other amounts required to be withheld in connection with
such exercise, payable in cash or in any other manner as may be expressly
approved therefor by the Committee and set forth in the Award Agreement.




6.7 Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (i) upon the Participant’s death, in accordance
with Section 10.2 hereof or (ii) in the case of Nonqualified Stock Options only,
for the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act of 1933), as may be approved by the Committee in its
discretion at the time of proposed transfer. The transfer of a Nonqualified
Stock Option may be subject to such terms and conditions as the Committee may in
its discretion impose from time to time. Subsequent transfers of a Nonqualified
Stock Option shall be prohibited other than in accordance with Section 10.2
hereof.




6.8 Additional Rules for Incentive Stock Options.




(a)

Eligibility. An Incentive Stock Option may only be granted to an Eligible Person
who is considered an employee for purposes of Treasury Regulation Sec.1.421-7(h)
with respect to the Company or any Affiliate that qualifies as a “subsidiary
corporation” with respect to the Company for purposes of Section 424(f) of the
Code.




(b)

Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than 3 months following
termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of Section
422 of the Code.




(c)

Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.





--------------------------------------------------------------------------------




(d)

Disqualifying Dispositions. If shares of Common Stock acquired by exercise of an
Incentive Stock Option are disposed of within two years following the Date of
Grant or one year following the transfer of such shares to the Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Company may reasonably
require.




7. Stock Awards.




7.1 Grant of Stock Awards. A Stock Award may be granted to any Eligible Person
selected by the Committee. A Stock Award may be granted for past services, in
lieu of bonus or other cash compensation, as directors’ compensation or for any
other valid purpose as determined by the Committee. A Stock Award granted to an
Eligible Person represents shares of Common Stock that are issued without
restrictions on transfer and other incidents of ownership and free of forfeiture
conditions, except as otherwise provided in the Plan and the Award Agreement.
The deemed issuance price of shares of Common Stock subject to each Stock Award
shall not be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant. The Committee may, in connection with any Stock Award, require
the payment of a specified purchase price.




7.2 Rights as Stockholder. Subject to the foregoing provisions of this Section 7
and the applicable Award Agreement, upon the issuance of the Common Stock under
a Stock Award the Participant shall have all rights of a stockholder with
respect to the shares of Common Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.




8. Restricted Stock Awards.




8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The deemed issuance price of
shares of Common Stock subject to each Restricted Stock Award shall not be less
than 100% of the Fair Market Value of the Common Stock on the Date of Grant. The
Committee may require the payment by the Participant of a specified purchase
price in connection with any Restricted Stock Award.




8.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement, provided that the Committee
may accelerate the vesting of a Restricted Stock Award at any time. Such vesting
requirements may be based on the continued Service of the Participant with the
Company or its Affiliates for a specified time period (or periods) or on the
attainment of specified performance goals established by the Committee in its
discretion. If the vesting requirements of a Restricted Stock Award shall not be
satisfied, the Award shall be forfeited and the shares of Common Stock subject
to the Award shall be returned to the Company.




8.3 Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. Failure to satisfy any applicable restrictions shall result in
the subject shares of the Restricted Stock Award being forfeited and returned to
the Company. The Committee may require in an Award Agreement that certificates
representing the shares granted under a Restricted Stock Award bear a legend
making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.




8.4 Rights as Stockholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant shall have all rights of a
stockholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto.




The Committee may provide in an Award Agreement for the payment of dividends and
distributions to the Participant at such times as paid to stockholders generally
or at the times of vesting or other payment of the Restricted Stock Award.





--------------------------------------------------------------------------------




8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.




9. Forfeiture Events.




9.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of Service for cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company.




9.2 Termination for Cause. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if a Participant’s employment with the Company or
any Affiliate shall be terminated for cause, the Company may, in its sole
discretion, immediately terminate such Participant’s right to any further
payments, vesting or exercisability with respect to any Award in its entirety.
In the event a Participant is party to an employment (or similar) agreement with
the Company or any Affiliate that defines the term “cause,” such definition
shall apply for purposes of the Plan. The Company shall have the power to
determine whether the Participant has been terminated for cause and the date
upon which such termination for cause occurs.




Any such determination shall be final, conclusive and binding upon the
Participant. In addition, if the Company shall reasonably determine that a
Participant has committed or may have committed any act which could constitute
the basis for a termination of such Participant’s employment for cause, the
Company may suspend the Participant’s rights to exercise any option, receive any
payment or vest in any right with respect to any Award pending a determination
by the Company of whether an act has been committed which could constitute the
basis for a termination for “cause” as provided in this Section 9.2.




10. General Provisions.




10.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Service under
certain circumstances. The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and may also set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan.
Award Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code. The grant of an Award under the Plan shall not confer any rights
upon the Participant holding such Award other than such terms, and subject to
such conditions, as are specified in the Plan as being applicable to such type
of Award (or to all Awards) or as are expressly set forth in the Award
Agreement. The Committee need not require the execution of an Award Agreement by
a Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time.





--------------------------------------------------------------------------------




10.2 No Assignment or Transfer; Beneficiaries. Except as provided in Section 6.7
hereof, Awards under the Plan shall not be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution, and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge. Notwithstanding the foregoing, the Committee may provide
in the terms of an Award Agreement that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,
payments or other benefits specified under an Award following the Participant’s
death.




During the lifetime of a Participant, an Award shall be exercised only by such
Participant or such Participant’s guardian or legal representative. In the event
of a Participant’s death, an Award may to the extent permitted by the Award
Agreement be exercised by the Participant’s beneficiary as designated by the
Participant in the manner prescribed by the Committee or, in the absence of an
authorized beneficiary designation, by the legatee of such Award under the
Participant’s will or by the Participant’s estate in accordance with the
Participant’s will or the laws of descent and distribution, in each case in the
same manner and to the same extent that such Award was exercisable by the
Participant on the date of the Participant’s death.




10.3 Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award. If any such deferral is to be permitted by the Committee,
the Committee shall establish rules and procedures relating to such deferral in
a manner intended to comply with the requirements of Section 409A of the Code,
including, without limitation, the time when an election to defer may be made,
the time period of the deferral and the events that would result in payment of
the deferred amount, the interest or other earnings attributable to the deferral
and the method of funding, if any, attributable to the deferred amount.




10.4 Rights as Stockholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.2 hereof, no adjustment or other
provision shall be made for dividends or other stockholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights.




10.5 Employment or Service. Nothing in the Plan, in the grant of any Award or in
any Award Agreement shall confer upon any Eligible Person any right to continue
in the Service of the Company or any of its Affiliates, or interfere in any way
with the right of the Company or any of its Affiliates to terminate the
Participant’s employment or other service relationship for any reason at any
time.




10.6 Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by Federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
shares of Common Stock may be listed, have been fully met.




As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares.




10.7 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the Participant
on or before the payment or other event that results in taxable income in
respect of an Award. The Award Agreement may specify the manner in which the
withholding obligation shall be satisfied with respect to the particular type of
Award.





--------------------------------------------------------------------------------




10.8 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.




10.9 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Affiliate. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or an Affiliate, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.




10.10 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries.




10.11 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.




10.12 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.




10.13 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose.




10.14 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Nevada, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.




10.15 Financial Statements. All Participants shall be entitled to receive the
financial statements of the Company at least annually.




10.16 Performance Based Awards. For purposes of Stock Awards and Restricted
Stock Awards granted under the Plan that are intended to qualify as
“performance-based” compensation under Section 162(m) of the Code, such Awards
shall be granted to the extent necessary in such manner as to satisfy the
requirements of Section 162(m) of the Code.





--------------------------------------------------------------------------------




10.17 Stockholder Approval. The Plan must be approved by the stockholders by a
majority of all shares entitled to vote within 12 months after the date the Plan
was adopted by the Board. Any Incentive Stock Options granted before stockholder
approval is obtained shall be converted into Nonqualified Stock Options if
stockholder approval is not obtained within 12 months before or after the Plan
was adopted.




11. Effective Date; Amendment and Termination.




11.1 Effective Date. The Plan shall become effective on December 18, 2012, the
date of its adoption by the Board.




11.2 Amendment. The Board may at any time and from time to time and in any
respect, amend, modify or terminate the Plan. The Board may seek the approval of
any amendment or modification by the Company’s stockholders to the extent it
deems necessary or advisable in its discretion for purposes of compliance with
Section 162(m) or Section 422 of the Code, or exchange or securities market
requirements or for any other purpose. No amendment or modification of the Plan
shall adversely affect any Award theretofore granted without the consent of the
Participant or the permitted transferee of the Award.




11.3 Termination. The Plan shall terminate on December 18, 2022, the tenth
anniversary of the date of its adoption by the Board. The Board may, in its
discretion and at any earlier date, terminate the Plan. Notwithstanding the
foregoing, no termination of the Plan shall adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award.






